Title: To Thomas Jefferson from William Thornton, 8 June 1793
From: Thornton, William
To: Jefferson, Thomas



Sir
June 8th: 1793.

In consequence of your Intimation respecting the Mace for Virginia I have drawn one which I submit to your superior Judgment.
The Rattle-snake, Crotalus horridus, is peculiar to America, and though one of the most terrible of his Tribe, is nevertheless endowed with Qualities which make it a striking Emblem of this Government: for, it is peaceable, and strikes only in necessity or self-defence. It does not, like other Animals, take Advantage; but gives due warning of Danger.
The Bald-Eagle I think is not peculiar to America, [for, if I am not mistaken it is found in Russia] and, if it were, there is nothing in its Appearance characteristic of either power or Dignity: Besides, by adopting it we imitate with servility the Devices of several Courts of Europe—they took it from the Romans, and the Romans most probably from the Persians, for, according to Xenophon, they used the Eagle.
The Rattle-snake entwined round one Staff I consider as a proper Mace for the Individual States; round many Staves, for the United States. The Staves being of polished Silver and the Snakes enamelled in proper Colours, would have a noble Appearance. They may be made light, and the Mace of the general Government contain as many Fasces or Staves as there are States in the Union. Plutarch says that Publicola  took the Ax from among the Fasces, considering it rather as an Emblem of Terror than of Power.
I think in this Device you will find as much Simplicity yet significance as can be required, nor will a Motto be requisite. An Emblem that requires a Motto, is like a Fable that requires a Moral or Inference.
With this you will receive my Opusculum, entitled Cadmus, of which I request your acceptance. I am, Sir, with much respect and sincere attachment

William Thornton

